Opinion issued March 14, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00947-CV
____________

IN RE DWAYNE KENT SINGLETON, Relator



Original Petition on Writ of Habeas Corpus



MEMORANDUM OPINION
	Relator has filed an unopposed motion to dismiss his petition for habeas corpus
relief.  No opinion has issued.  The motion is granted, and the petition for habeas
corpus relief is dismissed. 
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.